Citation Nr: 0503036	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-22 549	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in
Buffalo, New York


THE ISSUES

1.  Evaluation of post-operative residuals of a right ankle 
fracture with post-traumatic arthritis, rated as 10 percent 
disabling from September 29, 1998.

2.  Evaluation of post-operative residuals of a right ankle 
fracture with post-traumatic arthritis, rated as 20 percent 
disabling from May 22, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The veteran's case was remanded in 
September 2003.  It is again before the Board for appellate 
review.

The Board notes that a May 2003 VA examiner concluded that 
the veteran had peripheral neuropathy secondary to trauma to 
the right ankle.  Presumably, the examiner meant that the 
neuropathy was due to the in-service ankle fracture.  
Consequently, this secondary service connection issue is 
referred to the RO for adjudication.  The Board's 
jurisdiction is limited to evaluating the disability 
previously service connected by the RO.  


FINDING OF FACT

The veteran's right ankle disability is manifested by 
functional impairments of limitation of motion, pain, 
instability, weakness, and fatigability that equate to marked 
disability from September 29, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for post-
operative residuals of a right ankle fracture with post-
traumatic arthritis from September 29, 1998, to May 22, 2003, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2004).

2.  The criteria for a rating in excess of 20 percent for 
post-operative residuals of a right ankle fracture with post-
traumatic arthritis from September 29, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1992 to June 
1996.  The veteran's service medical records (SMRs) show that 
he suffered a comminuted medial malleolus fracture, a 
posterior malleolus fracture, and a mid-shaft fibula fracture 
in May 1993.  He was surgically treated with an open 
reduction internal fixation procedure (ORIF) on an emergency 
basis.  He later required a second surgery in June 1993 to 
reduce the fibula within the syndesmosis and internal 
fixation.  The veteran underwent a period of rehabilitation 
after his surgeries.  A neurology evaluation from K. H. Lee, 
M.D., reported that the veteran had severe tarsal tunnel 
syndrome on the right side in September 1993.  This was based 
on the results of electromyograph (EMG)/nerve conduction 
studies that showed impairment of the tibial nerve.  The 
veteran complained of numbness and tingling on the sole of 
his foot and bottom of his heel.  Dr. Lee also felt that the 
right foot was somewhat weak and that the veteran could not 
fan out his toes.  Dr. Lee recommended consideration of 
surgical intervention.

The SMRs note that the recommendation for surgery by Dr. Lee 
was considered to be elective surgery.  The veteran did not 
have any further surgery for his right ankle in service.  A 
review of physical therapy (PT) records shows that the 
veteran was discharged from the PT service in October 1993.  
The final entry noted that the veteran had no problems with 
functions of his foot.  There were no limitations and the 
veteran was noted to be able to run without difficulty.  A 
July 1994 entry noted that the veteran injured his left knee 
while playing basketball.  His May 1996 periodic physical 
examination (and separation examination) noted a history of a 
right ankle fracture.  The examiner commented that the 
veteran had made a full recovery.

The veteran submitted his claim for entitlement to service 
connection for residuals of his right ankle fracture in 
September 1998.  He did not report any treatment for the 
right ankle since service.

The veteran was originally granted service connection and 
assigned a noncompensable disability rating in October 1998.  
Service connection was established as of the date the claim 
was received - September 29, 1998.

The veteran expressed his disagreement with the 
noncompensable rating in December 1998.  He said that his job 
required a lot of standing.  He experienced swelling in his 
right ankle and had to sit down and elevate his foot to 
relieve the pain and swelling.  He said that he had to apply 
ice to his right ankle approximately three times per week.  
He also said that part of his right foot was constantly numb 
and four of his toes were paralyzed, with the first toe 
having limited motion.  He said he had to wear shoes all of 
the time because, if he injured his foot, he would not feel 
it.  He also said that his foot was hypersensitive on both 
sides and at the heel.

The veteran was afforded a VA examination in March 1999.  The 
veteran was said to be employed as a surgical technician.  He 
spent a great deal of time on his feet in his job.  The 
veteran reported swelling in his right foot and ankle at the 
end of the day.  He also reported problems with loss of 
sensation to part of his foot.  He said that his ankle was 
painful and that, on some days, it was difficult to drive 
home.  The examiner reported that the veteran walked with a 
slight limp.  There was a slight enlargement of the lateral 
malleolus.  There was tenderness to palpation of the lateral 
malleolus and the medial malleolus.  The examiner said there 
was rather good stability of the ankle on stress examination 
but that the veteran experienced discomfort, even on minimal 
stress examination of the ankle.  The examiner also reported 
that there was hypoesthesia about the lateral border of the 
right foot and the fibular one-half of the plantar surface of 
the foot.  The veteran was noted to have dorsiflexion motion 
to 5 degrees and plantar flexion motion to 30 degrees in the 
right ankle.  X-rays of the right ankle were interpreted to 
show the residuals of prior surgery to include two screws and 
a pin.  There appeared to be an irregularity in the articular 
surface of the tibia medially and posteriorly that could be 
degenerative in nature or secondary to an old fracture.  The 
examiner's assessment was degenerative joint disease (DJD) of 
the right ankle secondary to fracture.

The examiner also commented that the veteran's examination 
was conducted during a period of quiescent symptoms.  He said 
that symptoms elicited from the veteran were compatible with 
his diagnosis.  He said that, during flare-ups, the 
examination results would be significantly different.  The 
examiner concluded that, painful symptoms, as noted in the 
examination report, would require the veteran to expend extra 
energy in completing tasks and would lead to early fatigue, 
weakened movements and ultimately to a loss in coordination.

The veteran's disability rating was increased to 10 percent 
by way of a rating decision dated in April 1999.  The 
effective date was established as of the date of claim--
September 29, 1998.

The veteran was afforded a VA orthopedic examination on May 
22, 2003.  The veteran complained of daily stiffness and 
soreness in his right ankle.  The veteran used arch supports 
and support stockings at work.  The veteran said that his 
right ankle bothered him at work because he was on his feet a 
lot as an operating room technician.  The veteran said he was 
able to walk with some difficulty but could not run.  He said 
that his ankle joint would fatigue easily.  The examiner 
reported that the right ankle had moderate medial and lateral 
swelling.  This extended onto the anterior aspect of the 
joint as well.  The examiner listed the range of motion as 15 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
X-rays of the right ankle were interpreted to show DJD of the 
right ankle joint with J-shaped pinning at the medial 
malleolus.

The same examiner also performed a neurology examination.  
The examiner reported that the veteran said the sensation was 
worse initially but had improved over the years.  The veteran 
described decreased sensation in the heel as well as the 
toes.  He described hyper-sensation on the sides and arch 
area of the foot.  The veteran said it was difficult for him 
to walk on uneven ground.  He also reported that he could not 
walk barefoot.  The examiner noted that the toe measurements 
over a range of motion showed a significantly diminished 
flexion and extension on the right foot as compared to the 
left foot.  He characterized it as probably 50 percent 
difference.  The examiner said that the veteran had a normal 
gait.  He said the veteran had difficulty tiptoeing and 
difficulty with heel walking.  The examiner said that the 
veteran was "quite unstable" because of difficulty with 
dorsiflexion.  The veteran also showed easy fatigability of 
the right foot and ankle with heel and toe walking.  The 
examiner said that the veteran had mild pain with the 
fatigability.  He said that there was no signification 
incoordination noted.  He said that there appeared to be 
functional impairment of a marked degree.  Finally, the 
examiner said that there was peripheral neuropathy secondary 
to trauma of the right ankle.  He said that the functional 
impairment of the right foot and ankle were to a moderate 
degree.  (Although this examiner has opined that peripheral 
neuropathy is secondary to the right ankle trauma-presumably 
the trauma due to the in-service fracture-the RO has not 
service connected neuropathy as a residual of the fracture.  
See June 2003 rating decision.  As noted in the introduction 
above, this issue is referred to the RO for appropriate 
action.)

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

The veteran's claim for a higher evaluation for his 
postoperative residuals of his fractured right ankle is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's right ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2004).  (Arthritis is rated 
based on limitation of motion.  Diagnostic Codes 5003, 5010.)  
The veteran is currently rated as 10 percent disabled from 
September 29, 1998, and 20 percent disabled from May 22, 
2003.  Under Diagnostic Code 5271, a 10 percent rating is 
assignable where there is moderate limitation of motion.  A 
20 percent rating is assignable where there is marked 
limitation of motion.  A 20 percent rating is the maximum 
schedular rating available for an ankle disability involving 
a loss of motion.  In evaluating range of motion values for 
the right ankle, the Board notes that the standard range of 
motion of the ankle is dorsiflexion from 0 to 20 degrees, and 
plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2004).

The veteran has had consistent complaints of right ankle 
pain, swelling, weakness and fatigability since service.  
Although the veteran has not reported any treatment for his 
right ankle complaints, the VA examination reports do show a 
limitation of motion by approximately 50 percent of normal 
dorsiflexion and 15 degrees in plantar flexion.  There are 
objective findings of pain with motion, swelling, weakness 
and fatigability of the right ankle.  X-rays do show 
arthritic changes in the ankle as well as the presence of the 
screws and pin used for internal fixation.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2004).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

In this case, the veteran has complained of pain, swelling, 
fatigue, and weakness since he submitted his claim in 
September 1998.  The original injury in service in 1993 
required surgery and fixation to repair.  Further, the March 
1999 examiner noted that the veteran was examined when his 
symptoms were in a quiescent state and that the symptoms were 
likely to be significantly different during a flare-up.  Pain 
and swelling were noted as well.  The May 2003 VA examination 
provided similar findings, although more in depth.  The 
veteran continued to demonstrate swelling of the ankle.  He 
had pain, weakness, and fatigability.  The same examiner 
stated that the veteran appeared to have a marked degree of 
functional impairment (although he later said that there was 
moderate impairment).  Overall, the evidence is such that 
veteran's total symptomatology may be considered to result in 
"marked" disability of the ankle since the time he 
submitted his original claim.  The veteran has a limited 
range of motion, pain with motion, swelling, soreness, 
fatigability, and weakness.  These symptoms have been present 
to essentially the same extent from the time the veteran 
submitted his claim.  Therefore, a 20 percent rating is in 
order under DeLuca and 38 C.F.R. §§ 4.40, 4.45 from September 
29, 1998.

As noted above, a 20 percent rating is the highest schedular 
rating available for disabilities involving limitation of 
motion of the ankle.  An evaluation greater than 20 percent 
requires evidence of ankylosis of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.  Diagnostic Code 5270 pertains 
to ankylosis of the ankle and a 30 percent rating would 
require evidence of ankylosis in plantar flexion between 30 
and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.

The objective findings do not support a rating higher than 20 
percent at any point since service connection was awarded.  
The 20 percent evaluation is indicative of a disability 
involving marked limitation of motion.  The results of the 
two VA examinations do not reflect any evidence of ankylosis 
to support consideration of a 30 percent rating at any time 
from the date of claim.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of the 20 
percent granted for the veteran's right ankle disability from 
September 29, 1998.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2001).  The Board notes that 38 C.F.R. § 3.102 was 
amended in August 2001, effective as of November 9, 2000.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the 
change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In deciding the issue in this case, the Board has considered 
the applicability of the VCAA, 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board has 
also considered the implementing regulations.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran was granted service 
connection based on his original claim and has continued to 
express disagreement with the assigned disability rating.  He 
has provided the necessary information to complete his 
application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's original claim was submitted prior to the 
enactment of the VCAA.  The veteran's case was originally 
remanded by the Board in February 2001 to satisfy the initial 
notice requirements of the VCAA.  The RO wrote to the veteran 
in March 2001.  The RO's letter informed the veteran of VA's 
basic duty to provide notice regarding the information and or 
evidence needed to substantiate a claim for service 
connection.  The RO also informed the veteran of VA's duty to 
provide assistance, what information/evidence he was 
responsible for and what VA would do to assist him.  The 
veteran did not respond to the letter.

The Board again remanded the veteran's case in September 2003 
for the RO to provide more specific notice regarding the 
issue of a higher rating.  The RO wrote to the veteran in 
February 2004 and informed him of the evidence needed to 
substantiate his claim for a higher rating.  He was also 
informed that he could submit any outstanding evidence or 
request the RO's assistance in obtaining the evidence.  As 
before, the veteran did not respond to the RO's letter.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case, the veteran has been afforded several VA 
examinations.  He was afforded the opportunity to submit 
additional evidence or to identify evidence that the RO could 
obtain on his behalf.  The veteran did not identify any 
additional evidence.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes evidence 
developed during the course of processing his claim.  The 
Board is not aware of any outstanding evidence and the 
veteran has not alleged that there is outstanding evidence.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to a 20 percent rating, from September 29, 1998, 
to May 22, 2003, for post-operative residuals of a right 
ankle fracture with post-traumatic arthritis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An evaluation in excess of 20 percent for post-operative 
residuals of a right ankle fracture with post-traumatic 
arthritis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


